DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 19 and 23 are currently amended.
Claims 1-26 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims do not recite an abstract idea because a VOCABULARY.COM definition of Abstract is “existing only in the mind; separated from embodiment”, whereas in contrast that the claims recite physical and concrete element, such as "server devices." Examiner respectfully disagrees. First, the basis of Examiner’s 101 determination is Alice, not VOCABULARY.COM. Under Alice, the claims continue to be not patent eligible. And second, "server devices" in the claim are additional elements merely serving as a tool to perform the abstract idea. Accordingly, this contention is unpersuasive.
Applicant also contends that the claims do not recite an abstract idea because under MPEP 2138.05 the subject matter of the claims have been reduced to practice and cannot be construed to be an abstract idea. Specifically, Applicant cites language “Proof of a constructive reduction to practice requires sufficient disclosure under the ‘how to use’ and ‘how to make’ requirements of 35 U.S.C. 112(a)” from the MPEP. Examiner respectfully disagrees. This section of the MPEP refers to 35 U.S.C. 112(a), as Applicant mentions in their remarks, not eligibility under 35 U.S.C. 101. Accordingly, this contention is unpersuasive.
Applicant also contends that the claims do not recite an abstract idea because MPEP 2106.04(a)(2)(II)(B) lists examples of "commercial or legal interactions" and contends that none of these enumerated examples can reasonably be interpreted as being analogous to the instant claims. Examiner respectfully disagrees. Examiner respectfully reminds Applicant that MPEP 2106.04(a)(2)(II)(B) also states “Commercial interactions or legal interactions include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” Here, the claims under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed compliance determination of software licenses is an example of commercial or legal interactions because it involves agreements in the form of contracts (e.g. licenses) as well as business relations. Accordingly, this contention is unpersuasive.
Applicant also contends that the claims integrate the abstract idea into practical applications. Specifically, Applicant contends the claims incorporate the alleged abstract idea into a practical application, such that the claims are not merely a drafting effort to monopolize the judicial exception, because the additional elements perform specific technical operations to facilitate transmitting instructions to uninstall one or more identified software installations of a plurality of software installations that do not meet the usage reclamation threshold. Examiner respectfully disagrees. The identified additional elements merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claimed operations are not technical and a general-purpose computer would be capable of performing these same operations. Also, the claims appear to be a drafting effort to designed to monopolize the exception of compliance determination of software licenses. Accordingly, this contention is unpersuasive.
Applicant also contends the claims recite an inventive concept. Specifically, Applicant contends the claims include limitations, or combinations of limitations, that are missing from the cited references and are not otherwise well-understood, routine, conventional activity in the field, thus making independent claims 1, 19, and 23 novel and non-obvious in view of the prior art. As such, Applicant respectfully submits that the claims recite an inventive concept under Step 2B and are directed to patentable subject matter. Examiner respectfully disagrees. The additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible. Accordingly, this contention is unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant contends that the cited references of Yee in view of Wolfe do not teach the claim limitations referring to a usage reclamation threshold. Examiner respectfully disagrees. The claims recite “a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of a particular software installation of the particular software program over the time period”. However, the claim language of “a minimum amount of usage of a particular software installation of the particular software program over the time period” is merely tied to “a usage reclamation threshold” with the limitation “corresponds”, not “is” nor “comprises”. Thus, although Yee discloses an allowed number of software installations (i.e. maximum), it still “corresponds” with a “minimum”. As such, the cited art discloses the claim limitations. Examiner suggests to Applicant to amend claim 1, for instance, to recite “providing … wherein the usage reclamation threshold is a minimum amount of usage of a particular software installation of the particular software program over the time period”, “identifying one or more software installations of the plurality of software installations that do not meet the minimum amount of usage of the particular software installation of the particular software program over the time period” and “transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the minimum amount of usage of the particular software installation of the particular software program over the time period”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-18:
Step 1
Claims 1-18 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of compliance determination of software licenses. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed compliance determination of software licenses is an example of commercial or legal interactions because it involves agreements in the form of contracts (e.g. licenses) as well as business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
one or more server devices disposed within a remote network management platform, wherein the one or more server devices comprise one or more hardware processors and at least one non-transitory memory storing: 
one or more databases containing representations of software program licenses held by a managed network, and wherein the remote network management platform is configured to manage the managed network
instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
receiving, from computing devices disposed within the managed network, indications of a plurality of software installations thereon
storing, in the one or more databases, a representation of the plurality of software installations on each of the computing devices
determining, by comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices, whether the managed network is in compliance with the software program licenses
providing, to a client device disposed within the managed network, a representation of a graphical user interface that denotes whether the managed network is in compliance with the software program licenses, wherein the graphical user interface comprises one or more data entry fields configured to enable identification of a particular software program, a time period over which use of the particular software program is to be considered, and a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of a particular software installation of the particular software program over the time period
receiving, from the client device, input from the one or more data entry fields of the graphical user interface
identifying one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-18 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of updating software license information. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites the additional element of “wherein the one or more databases” and “on each of the computing devices”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 3 recites the abstract idea of updating information associated with software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 3 recites the additional element of “from the client device … from the one or more data entry fields of the graphical user interface”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 4 recites the additional element of “wherein the plurality of software programs are associated with a plurality of managed networks, and wherein the managed network is one of the plurality of managed networks”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites the abstract idea of receiving information associated with software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 5 recites the additional element of “wherein the one or more databases comprise a normalization database associated with the managed network, wherein the normalization database has …, wherein the normalization database is configured to … from a centralized database disposed within the remote network management platform, wherein the centralized database is configured to … from one or more client devices associated with one or more additional managed networks configured to be managed by the remote network management platform”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6 recites the abstract idea of receiving information associated with software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 6 recites the additional element of “wherein the one or more databases comprise a normalization database associated with a plurality of managed networks, wherein the managed network is one of the plurality of managed networks, wherein the normalization database has … wherein the normalization database is configured to … from one or more client devices associated with one or more additional managed networks of the plurality of managed networks”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7 recites the additional element of “wherein the graphical user interface comprises a plurality of display pages selectable from a selection pane, wherein the plurality of display pages comprise a software discovery model page that indicates software program types that are installed on the computing devices, a software entitlement page that indicates the software program licenses, and a reconciliation result page that indicates whether the managed network is in compliance with the software program licenses”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 8 recites the abstract idea of compliance determination of software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 8 recites the additional element of “from the client device … from one or more additional data entry fields of the software discovery model page … the computing devices … from the one or more additional data entry fields”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 9 recites the abstract idea of receiving and updating information associated with software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 9 recites the additional element of “from the client device … from one or more additional data entry fields of the software entitlement page … from the one or more additional data entry fields … by the managed network … from the one or more additional data entry fields … from the one or more additional data entry fields”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10 recites the abstract idea of compliance determination of software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 11 recites the abstract idea of receiving information associated with software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 11 recites the additional element of “wherein the reconciliation result page comprises a selectable software model result option … from the client device … of the selectable software model result option;  and providing, to the client device by way of the graphical user interface, a software model result page, wherein the software model result page comprises a selectable license metric results pane indicative of the software program licenses and the plurality of software installations installed within the managed network, and a selectable remediation options pane indicative of a number of additional software program licenses needed to comply with the software program licenses”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 12 recites the additional element of “wherein the selectable license metric results pane includes a license metric indicative of how the number of additional software program licenses needed to comply with the software program licenses was determined”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 13 recites the abstract idea of receiving information associated with software licenses and placing of an order. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 13 recites the additional element of “wherein the selectable remediation options pane includes a selectable remediation option … from the client device … providing, to the client device by way of the graphical user interface, a purchase order display page, wherein the purchase order display page comprises a plurality of data entry fields indicating a software program publisher, a type of software program license for purchase, a number of software program licenses for purchase, and a license metric that specifies how compliance with the software program licenses for purchase is determined … from the client device … from the plurality of data entry fields”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 recites the abstract idea of removal of a software license. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 14 recites the additional element of “comprising a proxy server; wherein the instructions are transmitted to the proxy server, wherein reception of the instructions causes the proxy server to remotely access at least some of the computing devices to”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 15 recites the abstract idea of keeping records of software license. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 15 recites the additional element of “in the one or more databases”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 16 recites the abstract idea of removal of a software license. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 16 recites the additional element of “wherein the graphical user interface comprises a reclamation candidates page, wherein the reclamation candidates page includes a representation of at least part of the list and uninstall options corresponding to the one or more software installations in the list … from the client device … of a particular uninstall option from the uninstall options”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17 recites the abstract idea of compliance determination of software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 17 recites the additional element of “wherein the one or more databases … from the computing devices … on each of the computing devices … the managed network … the managed network … from the client device … in one or more additional data entry fields of the graphical user interface … wherein the graphical user interface … the managed network … the graphical user interface … the managed network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 18 recites the abstract idea of removal of a software license. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 18 recites the additional element of “the computing devices”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claims 19-22:
Step 1
Claims 19-22 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 19 recites (i.e., sets forth or describes) an abstract idea of compliance determination of software licenses. Specifically, but for the additional elements, Claim 19 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed compliance determination of software licenses is an example of commercial or legal interactions because it involves agreements in the form of contracts (e.g. licenses) as well as business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, by one or more server devices disposed within a remote network management platform, from computing devices disposed within a managed network a plurality of software installations thereon, wherein the remote network management platform is configured to manage the managed network
storing, by the one or more server devices, a representation of the plurality of software installations on each of the computing devices, wherein the representation is stored in one or more databases disposed within the remote network management platform, wherein the one or more databases contain representations of software program licenses held by the managed network
determining, by the one or more server devices, whether the managed network is in compliance with the software program licenses by comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices
providing, by the one or more server devices to a client device disposed within the managed network, a representation of a graphical user interface that denotes whether the managed network is in compliance with the software program licenses, wherein the graphical user interface comprises one or more data entry fields configured to enable identification of a particular software program, a time period over which use of the particular software program is to be considered, and a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of a particular software installation of the particular software program over the time period
receiving, by the one or more server devices from the client device, input from the one or more data entry fields of the graphical user interface
identifying, by the one or more server devices, one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
transmitting, by the one or more server devices, instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold

Step 2A Prong Two
Claim 19 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 19, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 20-22 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 20 recites the abstract idea of compliance determination criteria of software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 21 recites the additional element of “wherein the graphical user interface comprises a plurality of display pages selectable from a selection pane, wherein the plurality of display pages comprise a software discovery model page that indicates software program types that are installed on the computing devices, a software entitlement page that indicates the software program licenses, and a reconciliation result page that indicates whether the managed network is in compliance with the software program licenses”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 22 recites the abstract idea of receiving and updating information associated with software licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 22 recites the additional element of “from the client device … from one or more additional data entry fields of the software entitlement page … from the one or more additional data entry fields … by the managed network … from the one or more additional data entry fields … from the one or more additional data entry fields”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claims 23-26:
Step 1
Claims 23-26 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 23 recites (i.e., sets forth or describes) an abstract idea of compliance determination of software licenses. Specifically, but for the additional elements, Claim 23 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed compliance determination of software licenses is an example of commercial or legal interactions because it involves agreements in the form of contracts (e.g. licenses) as well as business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
At least one non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by one or more processors, cause the one or more processors to perform operations comprising:
receiving from computing devices disposed within a managed network a plurality of software installations stored thereon, wherein a remote network management platform is configured to manage the managed network
storing a representation of the plurality of software installations on each of the computing devices, wherein the representation is stored in one or more databases disposed within the remote network management platform, wherein the one or more databases contain representations of software program licenses held by the managed network
determining whether the managed network is in compliance with the software program licenses by comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices
providing, to a client device that is disposed within the managed network, a representation of a graphical user interface that denotes whether the managed network is in compliance with the software program licenses, wherein the graphical user interface comprises one or more data entry fields configured to enable identification of a particular software program, a time period over which use of the particular software program is to be considered, and a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of the particular software program over the time period
receiving, from the client device, input from the one or more data entry fields of the graphical user interface
identifying one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold

Step 2A Prong Two
Claim 23 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 23, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.


Dependent Claims
Claims 24-26 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 24 recites the additional element of “wherein the graphical user interface comprises a plurality of display pages selectable from a selection pane, wherein the plurality of display pages comprise a software discovery model page that indicates software program types that are installed on the computing devices, a software entitlement page that indicates the software program licenses, and a reconciliation result page that indicates whether the managed network is in compliance with the software program licenses”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 25 recites the additional element of “receiving, from the client device, selection of a selectable software model result option of the software discovery model page; and providing, to the client device by way of the graphical user interface, a software model result page, wherein the software model result page comprises a selectable license metric results pane indicative of the software program licenses and the plurality of software installations installed within the managed network, and a selectable remediation options pane indicative of a number of additional software program licenses needed to comply with the software program licenses”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 26 recites the abstract idea of receiving information associated with software licenses and placing of an order. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 26 recites the additional element of “receiving, from the client device, an indication that a selectable remediation option of the selectable remediation options pane has been selected; providing, to the client device by way of the graphical user interface, a purchase order display page, wherein the purchase order display page comprises a plurality of data entry fields indicating a software program publisher, a type of software program license for purchase, a number of software program licenses for purchase, and a license metric that specifies how compliance with the software program licenses for purchase is determined; … from the client device … from the plurality of data entry fields”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 11-21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,407,669 B2 to Yee et al. (hereinafter “Yee”) in view of US 2005/0027846 A1 to Wolfe et al. (hereinafter “Wolfe”).

Claim 1: 
Yee discloses:
one or more server devices disposed within a remote network management platform (Fig.8; 10:41 to 11:67)
wherein the one or more server devices comprise one or more hardware processors and at least one non-transitory memory storing (Fig.9; 11:1-67)
one or more databases containing representations of software program licenses held by a managed network (Fig.8 item 820, Col.9 lines 27-30, Col.11 lines 51-67)
wherein the remote network management platform is configured to manage the managed network (Fig.8; Col.11 lines 18-30)
instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising (Fig.9; 11:1-67)
receiving, from computing devices disposed within the managed network, indications of a plurality of software installations thereon (Col.4 lines 26-29, Col.9 lines 22-30)
storing, in the one or more databases, a representation of the plurality of software installations on each of the computing devices (Col.4 lines 30-31)
determining, by comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices, whether the managed network is in compliance with the software program licenses (Col.4 lines 34-40, Col.9 lines 31-36)
providing, to a client device disposed within the managed network, a representation of a graphical user interface that denotes whether the managed network is in compliance with the software program licenses, wherein the graphical user interface comprises one or more data entry fields configured to enable identification of a particular software program, a time period over which use of the particular software program is to be considered, and a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of a particular software installation of the particular software program over the time period (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)
receiving, from the client device, input from the one or more data entry fields of the graphical user interface (Fig.7, Col.9 lines 50-67, Col.10 lines 1-40)
Yee does not disclose:
identifying one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
Wolfe, an analogous art of software management, discloses:
identifying one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold (paras 21, 31-32, 38, 59, 67)
transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold (paras 21, 31-32, 38, 59, 67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Yee to include identifying software installations that do not meet the usage reclamation threshold and transmitting instructions to uninstall those software installations, as disclosed in Wolfe. One or ordinary skill in the art would have been motivated to do so in order to improve security (Wolfe, paras 3-11).

Claim 7: 
The combination of Yee in view of Wolfe discloses all limitations of claim 1. Yee further discloses:
wherein the graphical user interface comprises a plurality of display pages selectable from a selection pane, wherein the plurality of display pages comprise a software discovery model page that indicates software program types that are installed on the computing devices, a software entitlement page that indicates the software program licenses, and a reconciliation result page that indicates whether the managed network is in compliance with the software program licenses (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)


Claim 8: 
The combination of Yee in view of Wolfe discloses all limitations of claim 7. Yee further discloses:
receiving, from the client device, input from one or more additional data entry fields of the software discovery model page, wherein the input represents a publisher name, product name, version name, or edition name (Col.8 lines 4-11 and 27-32, Col.9 lines 25-30)
probing the computing devices for software installations installed thereon that match the input from the one or more additional data entry fields (Col.8 lines 37-39, Col.9 lines 25-30)

Claim 11: 
The combination of Yee in view of Wolfe discloses all limitations of claim 7. Yee further discloses:
wherein the reconciliation result page comprises a selectable software model result option (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)
wherein the operations comprise: receiving, from the client device, selection of the selectable software model result option; and providing, to the client device by way of the graphical user interface, a software model result page, wherein the software model result page comprises a selectable license metric results pane indicative of the software program licenses and the plurality of software installations installed within the managed network, and a selectable remediation options pane indicative of a number of additional software program licenses needed to comply with the software program licenses (Fig.7, Col.9 lines 36-49 and 50-67, Col.10 lines 1-6)

Claim 12: 
The combination of Yee in view of Wolfe discloses all limitations of claim 11. Yee further discloses:
wherein the selectable license metric results pane includes a license metric indicative of how the number of additional software program licenses needed to comply with the software program licenses was determined (Col.10 lines 4-6)

Claim 13: 
The combination of Yee in view of Wolfe discloses all limitations of claim 11. Yee further discloses:
wherein the selectable remediation options pane includes a selectable remediation option (Fig.7, Col.9 lines 36-49 and 50-67, Col.10 lines 1-6)
wherein the operations comprise: receiving, from the client device, an indication that the selectable remediation option has been selected; providing, to the client device by way of the graphical user interface, a purchase order display page, wherein the purchase order display page comprises a plurality of data entry fields indicating a software program publisher, a type of software program license for purchase, a number of software program licenses for purchase, and a license metric that specifies how compliance with the software program licenses for purchase is determined; receiving, from the client device, input from the plurality of data entry fields; and responsive to receiving the input, placing an order related to the data entry fields (Col.10 lines 6-8)


Claim 14: 
The combination of Yee in view of Wolfe discloses all limitations of claim 1. Yee further discloses:
comprising a proxy server (Fig.8 item 806, Col.11 lines 23-30)
wherein the instructions are transmitted to the proxy server, wherein reception of the instructions causes the proxy server to remotely access at least some of the computing devices (Fig.8 items 802 & 804, Col.11 lines 18-30)
Wolfe further discloses:
to uninstall the one or more software installations (paras 21, 31-32, 38, 59, 67)

Claim 15: 
The combination of Yee in view of Wolfe discloses all limitations of claim 1. Wolfe further discloses:
storing a list of the one or more software installations in the one or more databases (para 67)

Claim 16: 
The combination of Yee in view of Wolfe discloses all limitations of claim 15. Wolfe further discloses:
wherein the graphical user interface comprises a reclamation candidates page, wherein the reclamation candidates page includes a representation of at least part of the list and uninstall options corresponding to the one or more software installations in the list, wherein the operations comprise: receiving, from the client device, selection of a particular uninstall option from the uninstall options; and providing instructions to uninstall the particular software installation associated with the particular uninstall option (paras 42, 60)

Claim 17: 
The combination of Yee in view of Wolfe discloses all limitations of claim 1. Yee further discloses:
wherein the one or more databases contain a list of software program types installed within the managed network (Col.9 lines 27-30, Col.11 lines 51-67)
wherein the operations comprise: for each software program type on the list, repeatedly receiving from the computing devices indications of software installations of that software program type installed thereon (Col.10 lines 30-40)
storing a representation of the software installations of that software program type installed on each of the computing devices (Col.4 lines 30-31)
determining whether the managed network is in compliance with software program licenses associated with that software program type (Col.4 lines 34-40, Col.9 lines 31-36)
storing a representation of the determination as to whether the managed network is compliant with the software program licenses associated with that software program type (Col.4 lines 30-31)
receiving, from the client device, input in one or more additional data entry fields of the graphical user interface, wherein the input is representative of a publisher name or product name that identifies the software program type (Col.10 lines 30-40)
wherein the graphical user interface denoting whether the managed network is in compliance with the software program licenses comprises the graphical user interface denoting whether the managed network is compliant with the software program licenses associated with the software program type (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)

Claim 18: 
The combination of Yee in view of Wolfe discloses all limitations of claim 1. Wolfe further discloses:
wherein the instructions to uninstall the one or more software installations of the plurality of software installations cause the computing devices to automatically uninstall the one or more software installations (paras 21, 31-32, 38, 59, 67)

Claim 19: 
Yee discloses:
receiving, by one or more server devices disposed within a remote network management platform (Fig.8; 10:41 to 11:67), from computing devices disposed within a managed network a plurality of software installations thereon (Col.4 lines 26-29, Col.9 lines 22-30)
wherein the remote network management platform is configured to manage the managed network (Fig.8; Col.11 lines 18-30)
storing, by the one or more server devices, a representation of the plurality of software installations on each of the computing devices, wherein the representation is stored in one or more databases disposed within the remote network management platform, wherein the one or more databases contain representations of software program licenses held by the managed network (Fig.8 item 820, Col.4 lines 30-31, Col.9 lines 27-30, Col.11 lines 51-67)
determining, by the one or more server devices, whether the managed network is in compliance with the software program licenses by comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices (Col.4 lines 34-40, Col.9 lines 31-36)
providing, by the one or more server devices to a client device disposed within the managed network, a representation of a graphical user interface that denotes whether the managed network is in compliance with the software program licenses, wherein the graphical user interface comprises one or more data entry fields configured to enable identification of a particular software program, a time period over which use of the particular software program is to be considered, and a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of a particular software installation of the particular software program over the time period (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)
receiving, by the one or more server devices from the client device, input from the one or more data entry fields of the graphical user interface (Fig.7, Col.9 lines 50-67, Col.10 lines 1-40)
Yee does not disclose:
identifying, by the one or more server devices, one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
transmitting, by the one or more server devices, instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
Wolfe, an analogous art of software management, discloses:
identifying, by the one or more server devices, one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold (paras 21, 31-32, 38, 59, 67)
transmitting, by the one or more server devices, instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold (paras 21, 31-32, 38, 59, 67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Method of Yee to include identifying software installations that do not meet the usage reclamation threshold and transmitting instructions to uninstall those software installations, as disclosed in Wolfe. One or ordinary skill in the art would have been motivated to do so in order to improve security (Wolfe, paras 3-11).

Claim 20: 
The combination of Yee in view of Wolfe discloses all limitations of claim 19. Yee further discloses:
wherein the minimum amount of usage comprises a non-zero amount usage (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)

Claim 21: 
The combination of Yee in view of Wolfe discloses all limitations of claim 19. Yee further discloses:
wherein the graphical user interface comprises a plurality of display pages selectable from a selection pane, wherein the plurality of display pages comprise a software discovery model page that indicates software program types that are installed on the computing devices, a software entitlement page that indicates the software program licenses, and a reconciliation result page that indicates whether the managed network is in compliance with the software program licenses (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)

Claim 23: 
Yee discloses:
receiving from computing devices disposed within a managed network a plurality of software installations stored thereon (Col.4 lines 26-29, Col.9 lines 22-30)
wherein a remote network management platform is configured to manage the managed network (Fig.8; Col.11 lines 18-30)
storing a representation of the plurality of software installations on each of the computing devices, wherein the representation is stored in one or more databases disposed within the remote network management platform, wherein the one or more databases contain representations of software program licenses held by the managed network (Fig.8 item 820, Col.4 lines 30-31, Col.9 lines 27-30, Col.11 lines 51-67)
determining whether the managed network is in compliance with the software program licenses by comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices (Col.4 lines 34-40, Col.9 lines 31-36)
providing, to a client device that is disposed within the managed network, a representation of a graphical user interface that denotes whether the managed network is in compliance with the software program licenses, wherein the graphical user interface comprises one or more data entry fields configured to enable identification of a particular software program, a time period over which use of the particular software program is to be considered, and a usage reclamation threshold, wherein the usage reclamation threshold corresponds to a minimum amount of usage of the particular software program over the time period (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)
receiving, from the client device, input from the one or more data entry fields of the graphical user interface (Fig.7, Col.9 lines 50-67, Col.10 lines 1-40)
Yee does not disclose:
identifying one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold
Wolfe, an analogous art of software management, discloses:
identifying one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold (paras 21, 31-32, 38, 59, 67)
transmitting instructions to uninstall the one or more software installations of the plurality of software installations that do not meet the usage reclamation threshold (paras 21, 31-32, 38, 59, 67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Yee to include identifying software installations that do not meet the usage reclamation threshold and transmitting instructions to uninstall those software installations, as disclosed in Wolfe. One or ordinary skill in the art would have been motivated to do so in order to improve security (Wolfe, paras 3-11).

Claim 24: 
The combination of Yee in view of Wolfe discloses all limitations of claim 23. Yee further discloses:
wherein the graphical user interface comprises a plurality of display pages selectable from a selection pane, wherein the plurality of display pages comprise a software discovery model page that indicates software program types that are installed on the computing devices, a software entitlement page that indicates the software program licenses, and a reconciliation result page that indicates whether the managed network is in compliance with the software program licenses (Fig.7, Col.9 lines 50-67, Col.10 lines 1-29)

Claim 25: 
The combination of Yee in view of Wolfe discloses all limitations of claim 24. Yee further discloses:
receiving, from the client device, selection of a selectable software model result option of the software discovery model page; and providing, to the client device by way of the graphical user interface, a software model result page, wherein the software model result page comprises a selectable license metric results pane indicative of the software program licenses and the plurality of software installations installed within the managed network, and a selectable remediation options pane indicative of a number of additional software program licenses needed to comply with the software program licenses (Fig.7, Col.9 lines 36-67, Col.10 lines 1-29)

Claim 26: 
The combination of Yee in view of Wolfe discloses all limitations of claim 25. Yee further discloses:
receiving, from the client device, an indication that a selectable remediation option of the selectable remediation options pane has been selected; providing, to the client device by way of the graphical user interface, a purchase order display page, wherein the purchase order display page comprises a plurality of data entry fields indicating a software program publisher, a type of software program license for purchase, a number of software program licenses for purchase, and a license metric that specifies how compliance with the software program licenses for purchase is determined; receiving, from the client device, input from the plurality of data entry fields; and responsive to receiving the input, placing an order related to the data entry fields (Fig.7, Col.9 lines 36-49 and 50-67, Col.10 lines 1-8)


Claims 2-6, 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Wolfe and further in view of US 6,502,124 B1 to Shimakawa et al. (hereinafter “Shimakawa”).



Claim 2: 
The combination of Yee in view of Wolfe discloses all limitations of claim 1. The combination of Yee in view of Wolfe does not disclose:
wherein the one or more databases contain normalization data representative of a plurality of software programs, wherein the normalization data includes publisher names, product names, version names, or edition names of the plurality of software programs, wherein the operations comprise: prior to comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices, updating the representation of the plurality of software installations on each of the computing devices to conform to the normalization data
Shimakawa, an analogous art of software management, discloses:
wherein the one or more databases contain normalization data representative of a plurality of software programs, wherein the normalization data includes publisher names, product names, version names, or edition names of the plurality of software programs, wherein the operations comprise: prior to comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices, updating the representation of the plurality of software installations on each of the computing devices to conform to the normalization data (Fig.2, Fig.3, Fig.4, Col.6 lines 27-34, Col.7 lines 41-67, Col.8 lines 1-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Yee in view of Wolfe to include wherein the one or more databases contain normalization data representative of a plurality of software programs, wherein the normalization data includes publisher names, product names, version names, or edition names of the plurality of software programs, wherein the operations comprise: prior to comparing the representations of the software program licenses to the representation of the plurality of software installations on each of the computing devices, updating the representation of the plurality of software installations on each of the computing devices to conform to the normalization data, as disclosed in Shimakawa. One or ordinary skill in the art would have been motivated to do so in order to improve security (See Shimakawa, 1:5 to 2:49).

Claim 3: 
The combination of Yee in view of Wolfe in view of Shimakawa discloses all limitations of claim 2. Shimakawa further discloses:
receiving, from the client device, input from the one or more data entry fields of the graphical user interface, wherein the input modifies the normalization data; and updating the normalization data based on the input (Col.7 lines 41-67, Col.8 lines 1-63)

Claim 4: 
The combination of Yee in view of Wolfe in view of Shimakawa discloses all limitations of claim 3. Shimakawa further discloses:
wherein the plurality of software programs are associated with a plurality of managed networks, and wherein the managed network is one of the plurality of managed networks (Col.6 lines 23-26)



Claim 5: 
The combination of Yee in view of Wolfe in view of Shimakawa discloses all limitations of claim 3. Shimakawa further discloses:
wherein the one or more databases comprise a normalization database associated with the managed network, wherein the normalization database has stored thereon at least a portion of the normalization data, wherein the normalization database is configured to receive additional updated normalization data from a centralized database disposed within the remote network management platform, wherein the centralized database is configured to receive the additional updated normalization data from one or more client devices associated with one or more additional managed networks configured to be managed by the remote network management platform (Col.6 lines 23-26, Col.7 lines 41-67, Col.8 lines 1-63)

Claim 6: 
The combination of Yee in view of Wolfe in view of Shimakawa discloses all limitations of claim 3. Shimakawa further discloses:
wherein the one or more databases comprise a normalization database associated with a plurality of managed networks, wherein the managed network is one of the plurality of managed networks, wherein the normalization database has stored thereon at least a portion of the normalization data, wherein the normalization database is configured to receive additional updated normalization data from one or more client devices associated with one or more additional managed networks of the plurality of managed networks (Col.6 lines 23-26, Col.7 lines 41-67, Col.8 lines 1-63)

Claim 9: 
The combination of Yee in view of Wolfe discloses all limitations of claim 7. Yee further discloses:
receiving, from the client device, input from one or more additional data entry fields of the software entitlement page, wherein the input from the one or more additional data entry fields relates to a particular software program license held by the managed network, wherein the input from the one or more additional data entry fields represents a publisher name, product name, version name, or edition name related to the particular software program license, wherein the input also includes a license metric entry field that specifies how compliance with the particular software program license is determined (Col.8 lines 4-11, 27-32 and 49-65)
The combination of Yee in view of Wolfe does not disclose:
updating the representations of the software program licenses based on the input from the one or more additional data entry fields
Shimakawa, an analogous art of software management, discloses:
updating the representations of the software program licenses based on the input from the one or more additional data entry fields (Col.7 lines 41-67, Col.8 lines 1-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Yee in view of Wolfe to include updating the representations of the software program licenses based on the input from the one or more additional data entry fields, as disclosed in Shimakawa. One or ordinary skill in the art would have been motivated to do so in order to improve security (See Shimakawa, 1:5 to 2:49).

Claim 10: 
The combination of Yee in view of Wolfe in view of Shimakawa discloses all limitations of claim 9. Yee further discloses:
wherein the license metric entry field specifies that compliance with the particular software program license is determined on a per processor basis, per processor core basis, per device basis, per named device basis, per user basis, or per named user basis (Col.8 lines 4-11)

Claim 22: 
The combination of Yee in view of Wolfe discloses all limitations of claim 21. Yee further discloses:
receiving, from the client device, input from one or more additional data entry fields of the software entitlement page, wherein the input from the one or more additional data entry fields relates to a particular software program license held by the managed network, wherein the input from the one or more additional data entry fields represents a publisher name, product name, version name, or edition name related to the particular software program license, wherein the input also includes a license metric entry field that specifies how compliance with the particular software program license is determined (Col.8 lines 4-11, 27-32 and 49-65)
The combination of Yee in view of Wolfe does not disclose:
updating the representations of the software program licenses based on the input from the one or more additional data entry fields
Shimakawa, an analogous art of software management, discloses:
updating the representations of the software program licenses based on the input from the one or more additional data entry fields (Col.7 lines 41-67, Col.8 lines 1-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Method of Yee in view of Wolfe to include updating the representations of the software program licenses based on the input from the one or more additional data entry fields, as disclosed in Shimakawa. One or ordinary skill in the art would have been motivated to do so in order to improve security (See Shimakawa, 1:5 to 2:49).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685